Citation Nr: 1015131	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1956, during the Korean Conflict and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and tinnitus.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.   

In June 2009, the Board remanded this claim to the RO for 
additional development, including a VA examination to 
determine the current extent and etiology of the Veteran's 
bilateral hearing loss and tinnitus disabilities, private 
treatment records, and notice regarding alternative forms of 
evidence in light of the unavailability of the Veteran's 
service treatment records (STRs).  That development was 
completed and the case was returned to the Board for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral 
sensorineural hearing loss and tinnitus.

2.  Although the Veteran reports that he has experienced jet 
engine and weapons noise exposure throughout his active duty 
service, such statements are not consistent and credible with 
the Veteran's service.  

3.  There is no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's current 
bilateral hearing loss and tinnitus disabilities and his 
service.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and bilateral sensorineural hearing loss may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009). 

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a November 2007 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.     

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In an attachment to the November 2007 notice letter, the RO 
also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

Unfortunately, the Veteran's STRs are not associated with the 
claims folder.  After extensive efforts to locate such 
records, VA was informed by the National Personnel Records 
Center that the Veteran's STRs were destroyed in a fire at 
the records storage facility in 1973, and were unavailable.  
In cases such as these, where the STRs are unavailable, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  In a July 2009 notice 
letter, the Veteran was informed of alternative forms of 
evidence he could provide in light of the unavailability of 
his STRs.          

While the July 2009 letter was issued after the initial 
January 2008 rating decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that VA could cure such a timing problem by readjudicating 
the Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the July 2009 letter 
was issued, the Veteran's claim was readjudicated in the 
February 2010 Supplemental Statement of the Case.  Therefore, 
any defect with respect to the timing of the July 2009 VCAA 
notice has been cured.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims file contains VA medical 
evidence, private medical evidence, and the statements 
submitted by or on behalf of the Veteran.  The Veteran was 
afforded and underwent a Compensation and Pension (C&P) 
examination to determine the etiology of his bilateral 
hearing loss and tinnitus disabilities at the VA Medical 
Center (VAMC) in Mountain Home, Tennessee, in January 2010.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Board notes that the Veteran requested that the VA obtain 
private treatment records regarding his bilateral hearing 
loss and tinnitus disability from Eastern Tennessee State 
University, Roan Mountain Medical Center, North American 
Rayon Corporation, and Dr. D.R.S. in Johnson City, Tennessee.  
See July 2009 "Authorization and Consent to Release 
Information to VA," VA Form 21-4142.  The Veteran also 
requested treatment records dated 1955 from the Whellus Air 
Force Base in Tripoli, Libya.  See id.  In follow-up 
correspondence, the Veteran indicated that the Roan Mountain 
Medical Center, North American Rayon Corporation, and Whellus 
Air Force Base in Tripoli, Libya, were closed.  See August 
2009 "Authorization and Consent to Release Information to 
VA," VA Form 21-4142.  In August 2009, Eastern Tennessee 
State University responded that there were no records 
available for the Veteran.  Further, in August 2009 and 
October 2009 letters, the VA requested records from Dr. 
D.R.S. in Johnson City, Tennessee.  See August 2009 and 
October 2009 Letters Requesting Treatment Records from Dr. 
D.R.S.  However, Dr. D.R.S. failed to respond to such 
requests.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection Claims 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Facts and Analysis

Here, initially, the Board notes that under the laws 
administered by the VA, there is a current bilateral hearing 
loss disability, as reflected in a January 2010 VA Audio 
Examination Report, since the auditory threshold in 
frequencies 1000 Hertz to 4000 Hertz is 40 decibels or 
greater bilaterally.  See 38 C.F.R. § 3.385.  The threshold 
for normal hearing is from 0 to 20 decibels.  The higher 
threshold levels indicate hearing loss as defined by 
38 C.F.R. § 3.385.  There is also a current tinnitus 
disability, also reflected in the January 2010 VA Audio 
Examination Report.  As there is evidence of current chronic 
disabilities of bilateral hearing loss and tinnitus, the 
first element of the Veteran's service connection claims is 
satisfied.

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he maintains are related to 
his active service.  The Veteran claims he was exposed to 
loud engine noise while serving as a baker for the United 
States Air Force.  He also claims that he was exposed to 
heavy weapons noise without the use of ear protection, 
especially during weapons training.  See "Statement in 
Support of Claim," VA Form 21-4138, received February 2008 
(Notice of Disagreement); "Appeal to Board," VA Form 9, 
received May 2008 (Substantive Appeal).  However, beyond the 
Veteran's statements, there is no evidence that he was 
exposed to such noise.  

His DD-214 shows that his military occupational specialty was 
a baker (specialty number 62150).  The Board finds the 
Veteran's statements regarding in-service jet engine and 
weapons noise exposure while serving as a baker inconsistent 
and not credible with such service.  Further, as noted in the 
January 2010 VA Audio Examination Report, the Veteran 
reported exposure to jet engine and heavy equipment noise but 
was not "in extremely close proximity to the aircraft and 
heavy equipment" as he was inside buildings while performing 
his duties.  The Veteran also indicated that he participated 
in "occasional" rifle and weapons practice.    

The Veteran has also provided a lay statement from his wife 
who reports that he has suffered from problems hearing for 
years, including difficulty hearing during conversations and 
hearing the television.  See Statement in Support of Claim" 
from the Veteran's Wife, VA Form 21-4138, received July 2009.

The Veteran and those witnessing his pain first-hand are 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to the 
Veteran and his witnesses observed through their senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).

Unfortunately, as noted, the Veteran's service personnel 
records and service treatment records (STRs) are not 
associated with the claims folder.  In cases such as these, 
where the STRs and/or service personnel records are largely 
unavailable, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).            

There is also no probative and positive medical nexus 
evidence revealing a relationship between the Veteran's 
current bilateral hearing loss and tinnitus disabilities and 
his service.  In this regard, the claims folder contains a 
nexus opinion from a VA audiologist, dated September 2007.  
The VA audiologist notes that the Veteran reported a history 
of "heavy equipment, small weapons, and airplane engine 
without ear protection" in the military, and a history of 
factory work noise exposure post-service with "at least some 
use of hearing protection devices."  The VA audiologist 
opines that "based on the [Veteran's] history of military 
noise exposure and configuration of hearing loss, it is as 
likely as not that the hearing loss and tinnitus are service-
connected."  See September 2007 Addendum to Audiology 
Hearing Evaluation Note.  On review, the Board finds this 
medical nexus opinion of little probative value for the 
following reasons.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion 
may not be discounted solely because the examiner did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Further, the Court has held that "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  However, a medical opinion cannot 
be disregarded solely on the rationale that the medical 
opinion is based on a history provided by the veteran.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other 
hand, the Board may reject a medical opinion if the Board 
finds that other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board should evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Here, the critical question is whether the medical opinion is 
credible in light of all the evidence. In fact, the Board may 
reject a medical opinion that is based on facts provided by a 
veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the 
opinion. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(holding that the Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).

In this case, the September 2007 VA audiologist merely relied 
on the Veteran's statements that he was exposed to various 
noise in service to opine that the Veteran's hearing loss and 
tinnitus disabilities are related to his service.  
The history on which the September 2007 VA audiologist relied 
in providing the favorable opinion - though credible in some 
respects (such as the Veteran's symptomatology) - is not 
credible in other critical respects because the Veteran's 
complaints of noise exposure in-service were not consistent 
and credible with his service as a baker and there are no 
complaints or objective clinical findings (diagnosis, etc.) 
of any hearing loss and/or tinnitus disability for many years 
after service especially in light of the Veteran's 
approximately 38 year history of post-service occupational 
noise exposure - indeed, some thirty-eight years after the 
Veteran's military service ended.  The Veteran's inconsistent 
and incredible statements of noise exposure in-service and 
his long history of occupational noise exposure post-service, 
along with the first evidence of any hearing loss disability 
being many years later, constitutes negative evidence tending 
to disprove the assertion that the Veteran was disabled from 
any disease or injury during service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
evidence to disprove the existence of an alleged fact); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service).  The Court of Appeals for 
Veterans Claims has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value. See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Further, the September 2007 VA audiologist failed to take 
into account the Veteran's reported history of occupational 
noise exposure to rendering an opinion.  

Furthermore, in January 2010, the Veteran underwent a VA 
audio examination.  The examiner indicated that "the issue 
cannot be resolved without resorting to mere speculation" 
because of the absence of the Veteran's STRs.  However, the 
examiner also indicated that the Veteran's "military noise 
exposure was relatively minimal compared to his occupational 
noise exposure" because his military occupational specialty 
of a baker did not put him in "close proximity to aircraft 
and heavy equipment noise exposure" and he worked in a 
textile mill for 38 years.  The examiner also noted that the 
Veteran "did not obtain hearing  aids until 1994, almost 40 
years later, after he had worked at the textile mill for 38 
years."  The examiner opined that "this certainly would 
lead one to believe that his long history of noise exposure 
played a much larger part in his hearing loss than his 4 year 
military service as a baker."  

The examiner also indicated that the Veteran "may have had a 
mild hearing loss upon discharge from the military due to his 
rifle practice."  See January 2010 VA Audio Examination 
Report.  Although the January 2010 VA examiner indicated that 
there may be a relationship between the Veteran's hearing 
loss and his rifle noise exposure, the Board finds that such 
opinion is speculative and is entitled to minimal probative 
weight.  The Board notes that it found the Veteran's 
statement of weapon noise exposure in-service inconsistent 
and not credible with his service.  Further, the Board notes 
that the use of the words "possible" "may" or "can be", as in 
this case, makes a doctor's opinion speculative in nature.  
See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  However, 
the Board notes that it has not discounted entirely the 
opinions provided by the January 2010 examiner who also took 
into account the Veteran's complete medical history, 
including his history of occupational noise exposure post-
service, in rendering various opinions.  The examiner pointed 
to relevant evidence against the Veteran's claim for service 
connection which the September 2007 VA audiologist failed to 
take into account.      

There is also no evidence of sensorineural hearing loss 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In fact, the first indication of any hearing 
disability is reflected in a December 1994 audiology report 
from the Mountain Home VAMC indicating that the Veteran 
required hearing aides bilaterally, dated approximately 
thirty-eight years post-service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, supra.

In sum, the Board finds the only evidence relating the 
Veteran's bilateral hearing loss and tinnitus to service is 
the Veteran's own statements.  The Board notes that the 
Veteran is competent to describe his symptomatology.  See 
Layno, 6 Vet. App. at 469.  However, the Veteran's opinion, 
as to a medical matter, is without probative value because 
he, as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See, e.g., Routen, 10 Vet. App. at 186; 
Espiritu, 2 Vet. App. at 494-95.

Thus based on the evidence discussed above, which reveals 
diagnoses of hearing loss and tinnitus disabilities years 
after service, minimal military noise exposure compared to an 
approximately 38 year history of post-service occupational 
noise 




(CONTINUED ON NEXT PAGE)


exposure, and speculative opinion as to a relationship 
between hearing loss and tinnitus disabilities and service, 
the Board concludes that bilateral hearing loss and tinnitus 
were not incurred in or aggravated by service, and bilateral 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  The 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt doctrine is inapplicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 
at 54.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


